Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-32 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Sardi et al. (US. 2008/0026639 A1) teaches “a high-current connector (1), having a connector housing (100) and a high-current contact element (240), wherein the high-current connector (1) has a plug-in side (111) and a connection side (141), wherein the high-current contact element (240) is arranged in an interior of the connector housing (100), wherein the high-current contact element (240) has a plug-in region (241) and a connection region (284), wherein an electrical conductor of a high-current cable (2) can be connected to the connection region (284), wherein the high-current cable (2) can be fastened to the connection side (141) of the high-current connector (1) by a cable fastening, wherein the high-current connector (1) comprises an insulating bush (160) which is or can be fastened to the connection side.”
Sardi et al. (US. 2008/0026639 A1) does not teach “wherein the insulating bush has a cable connection-side hollow-cylindrical section and a housing connection-side funnel-like fastening section for maintaining prespecified clearances and creepage paths.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831